PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of	
ESSERS, FRANCISCUS ELISABETH JACOBUS, et al.
Application No.: 17/607,472
Filed:   29 October 2021
Attorney Docket No.: IPEC-CX-PCT-US(QCP19001)   
For: POLYMER COMPOSITION FOR IMPROVED GRADE PLASTICS FROM RECYCLED MATERIAL 








: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)




This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed February 09, 2022, to make the above-identified application special. 

The petition is DISMISSED AS MOOT.

A review of the file record indicates that a second Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program was submitted on February 09, 2022.  This request was granted on January 06, 2022, with a previously filed Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program that was submitted on October 29, 2021. Accordingly, the current submitted Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a) is moot.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov.



/Dale A. Hall/Paralegal Specialist, OPET